Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

BETWEEN

CHRISTINE A. CARBERRY

AND

KERYX BIOPHARMACEUTICALS, INC.

 

 

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

1. Effective Date      1    2. Employment      1    3. Employment Period      1
   4. Extent of Service      2    5. Compensation and Benefits      2       (a)
     Base Salary      2       (b)      Incentive, Savings and Retirement Plans
     2       (c)      Welfare Benefit Plans      3       (d)      Expenses     
3       (e)      Vacation      3    6. Termination of Employment      4      
(a)      Death      4       (b)      Disability      4       (c)     
Termination by the Company      4       (d)      Termination by Executive      5
      (e)      Notice of Termination      6       (f)       Date of Termination
     6    7. Obligations of the Company upon Termination      6       (a)     
Termination by Executive for Good Reason; Termination by the Company without
Cause      6       (b)      Death or Disability      7       (c)     
Termination by the Company for Cause; Resignation by Executive Other than for
Good Reason      8       (d)      Termination of the Agreement by the Company
prior to the Start Date without Cause      8    8. Change in Control      9   
   (a)      Definition      9       (b)      Severance Benefits      10    9.
Non-exclusivity of Rights      11    10. No Mitigation      11    11. Mandatory
Reduction of Payments in Certain Events      11   



--------------------------------------------------------------------------------

12. Restrictions on Conduct of Executive      12       (a)      General      12
      (b)      Definitions      13       (c)      Restrictive Covenants      14
      (d)      Enforcement of Restrictive Covenants      15    13. Invention
Assignment      16    14. Return of Materials      17    15. Successors and
Assigns      17    16. Cooperation      17    17. Code Section 409A      17   
   (a)      General      17       (b)      Definitional Restrictions      17   
   (c)      Six-Month Delay in Certain Circumstances      18    18.
Miscellaneous      19       (a)      Governing Law      19       (b)     
Captions      19       (c)      Amendments      19       (d)      Notices     
19       (e)      Severability      19       (f)       Withholding      19      
(g)      Waivers      19       (h)      Entire Agreement      20       (i)      
Arbitration      20       (j)       Timing of Release      20       (k)     
Counterparts; Scanned Signatures      21   



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 6th
day of January, 2017 by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Christine A. Carberry (“Executive”), to be
effective as of the Effective Date, as defined in Section 1.

BACKGROUND

The Company desires to engage Executive as Chief Operating Officer of the
Company in accordance with the terms of this Agreement. Executive is willing to
serve as such in accordance with the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be the date first written above.

2. Employment. Executive shall be employed as Chief Operating Officer of the
Company commencing by no later than January 16, 2017 (the date on which
Executive actually commences employment with the Company shall be the “Start
Date”); provided, however, that if Executive does not commence employment by
January 16, 2017 for any reason, then this Agreement shall become null and void
and neither Executive nor the Company shall have any obligations hereunder other
than as expressly set forth in Section 7(e) hereof. In her capacity as Chief
Operating Officer, Executive shall have the duties, responsibilities and
authority commensurate with such position as shall be assigned to her by the
Chief Executive Officer (the “CEO”) and the Board of Directors of the Company
(the “Board”), including but not limited to, managing the CMC/Tech Operations,
Quality and Regulatory functions at the Company, and other corporate efforts, as
requested and agreed to with the CEO. In her capacity as Chief Operating
Officer, Executive will report directly to the CEO. The principal location of
the Executive’s employment shall be at the Company’s offices in Boston,
Massachusetts. The Executive understands and agrees that she may be required to
travel from time to time for business reasons.

3. Employment Period. The Company agrees to continue to employ Executive, and
Executive agrees to continue to serve the Company, on an “at will” basis, which
means that, subject to the payment obligations imposed on the Company pursuant
to this Agreement, either the Company or Executive may terminate Executive’s
employment with the Company at any time, with or without Cause, as provided in
Section 6 below. The period commencing with the Start Date and ending on the
effective date of any termination of employment in accordance with the
provisions hereof shall constitute the term of this Agreement (the “Employment
Period”).

 

1



--------------------------------------------------------------------------------

4. Extent of Service. During the Employment Period, Executive agrees to devote
her full business time, attention, energy and best efforts to the business and
affairs of the Company and to use Executive’s reasonable best efforts to perform
faithfully and efficiently the responsibilities assigned to Executive hereunder.
During the Employment Period it shall not be a violation of this Agreement for
Executive to (A) manage personal investments, or (B) devote time to charitable
and community activities or, with the approval of the CEO, industry or
professional activities including service on the board of directors of another
corporation, so long as such activities do not interfere or conflict with the
performance of Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Company will pay to Executive
a base salary at the rate of U.S. $385,000 per year (“Base Salary”), less normal
withholdings, payable in approximately equal bi-weekly or other installments as
are or become customary under the Company’s payroll practices for its employees
from time to time. The Compensation Committee of the Board shall review
Executive’s Base Salary annually and, in its sole discretion, may increase
Executive’s Base Salary from year to year. Such adjusted salary then shall
become Executive’s Base Salary for purposes of this Agreement. The annual review
of Executive’s Base Salary by the Board will consider, among other things,
Executive’s own performance and the Company’s performance.

(b) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to other senior
executive officers of the Company (“Peer Executives”), and on the same basis as
such Peer Executives. Without limiting the foregoing, the following shall apply:

(i) Discretionary Annual Bonus. For each year during the Employment Period,
Executive shall be eligible to receive a discretionary annual bonus, not to
exceed 40% of her Base Salary (the “Annual Bonus”). The Compensation Committee,
in its sole discretion, will establish performance goals and objectives from
year to year on which the Annual Bonus will be based, and the Compensation
Committee likewise reserves the sole discretion to modify such goals and
objectives, or the final amount of the Annual Bonus, based upon events occurring
during the related year or its assessment of the Company’s or the Executive’s
performance in general. The Compensation Committee will provide the Executive
with such goals and objectives and any modifications it may make thereto, which
shall be presented to the Executive within a reasonable time following the start
of the fiscal year. Unless otherwise provided herein, no Annual Bonus shall be
deemed to have been earned by Executive for any year in which Executive is not
actively employed by the Company on the last day of the fiscal year to which the
bonus relates. The Company shall pay the Annual Bonus no later than two and a
half months after the end of the fiscal year to which the applicable bonus
relates.

 

2



--------------------------------------------------------------------------------

(ii) Equity Grants. On the Start Date, the Company shall grant to Executive
under the Company’s 2013 Incentive Plan (the “Plan”):

 

  1. 85,000 restricted shares of Company common stock (the “Restricted Stock”).
The Restricted Stock will vest over three years with the first one-third vesting
on the first anniversary of the Start Date and thereafter the remaining shares
shall vest in equal quarterly installments through the third anniversary of the
Start Date, conditioned upon Executive’s continuing employment, and subject to
other terms and conditions set forth in the award certificate memorializing the
Restricted Stock and the Plan. The vesting of the Restricted Stock shall
accelerate in full upon the occurrence of a Change-in-Control, as such term is
defined in this Agreement.

 

  2. 170,000 stock options (the “Stock Options”). The Stock Options will vest
over three years with the first one-third vesting on the first anniversary of
the Start Date and thereafter the remaining shares shall vest in equal quarterly
installments through the third anniversary of the Start Date, conditioned upon
Executive’s continuing employment, and subject to other terms and conditions set
forth in the award certificate memorializing the Stock Options and the Plan. The
vesting of the Stock Options shall accelerate in full upon the occurrence of a
Change-in-Control, as such term is defined in this Agreement.

During the Employment Period, Executive may be eligible for additional
stock-based awards under the Company’s incentive plans, as determined by the
Compensation Committee from time to time. Nothing herein requires the Board or
the Compensation Committee to make additional grants of options or other awards
in any year.

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, and employee life insurance plans and
programs) (“Welfare Plans”) to the extent available to other Peer Executives.

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in the course of performing her duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company with respect to travel, entertainment and other business expenses,
including but not limited to professional fees associated with maintaining your
financial credentials.

(e) Vacation. During the Employment Period, Executive will be entitled to four
weeks of paid vacation per calendar year, subject to and in accordance with the
Company’s vacation policies. In accordance with Company policy, vacation days
cannot be accrued and any vacation days not used in any calendar year will be
forfeited.

 

3



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Death. Executive’s employment shall terminate automatically upon Executive’s
death during the Employment Period.

(b) Disability. If the Company determines in good faith that Executive has
become Disabled (as defined below) during the Employment Period, it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, Executive shall be Disabled
if either of the following conditions is met, as determined by the Board in good
faith:

(i) Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for one or more periods totaling
one hundred and twenty (120) days in any twelve (12) month period; or

(ii) Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for one or more periods totaling one hundred and twenty (120) days in any twelve
(12) month period, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

Nothing in this section is intended to conflict with the rights and obligations
contained in the Family and Medical Leave Act.

(c) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, a termination shall be considered to be for “Cause” if it occurs in
conjunction with a determination by the Board that any of the following has
occurred:

(i) Executive’s conviction of, pleading guilty to, or confession to a felony or
any crime involving any act of dishonesty, fraud, misappropriation or
embezzlement;

 

4



--------------------------------------------------------------------------------

(ii) Executive’s misconduct or gross negligence in connection with the
performance of her duties hereunder, including a violation of the Company’s
written policies or Code of Conduct and Ethics;

(iii) Executive’s engaging in any fraudulent, disloyal or unprofessional conduct
which is, or is likely to be, materially injurious to the Company, its financial
condition, or its reputation;

(iv) Executive’s failure to perform her duties with the Company (other than any
such failure resulting from Executive’s Disability);

(v) Executive’s failure to meet performance standards which may be agreed upon
by Executive and the Company in writing from time to time (with the
understanding that failure to meet the performance criteria established with
respect to an Annual Bonus alone shall not constitute Cause for purposes of this
Agreement); or

(vi) Executive’s material breach of the covenants set forth in Section 12 of
this Agreement, or material breach of any other provisions of this Agreement.

If the Company determines that it has grounds to terminate Executive’s
employment for Cause pursuant to the provisions of clauses (iv), (v), or (vi) of
this subsection (c), then it will first deliver to Executive a written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate her employment for Cause, and Executive will have 30 days after the
receipt of such written notice to cease such actions or otherwise correct any
such failure or breach. If Executive does not cease such actions or otherwise
correct such failure or breach within such 30-day period, or having once
received such written notice and ceased such actions or corrected such failure
or breach, Executive at any time thereafter again so acts, fails, or breaches,
the Company may terminate her employment for Cause immediately. The Company may
terminate Executive’s employment without Cause, or for Cause pursuant to the
provisions of clauses (i), (ii), or (iii) of this subsection (c), immediately.

(d) Termination by Executive. Executive’s employment may be terminated by
Executive with or without Good Reason. Executive’s termination without Good
Reason shall require 30 days’ prior written notice to the Company. Executive’s
termination for Good Reason must occur within a period of 90 days after the
occurrence of an event of Good Reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following, without Executive’s consent:

(i) a material diminution in Executive’s Base Salary, which for purposes of this
Agreement shall mean a reduction of more than 15%;

(ii) a material diminution in Executive’s title, position, authority, duties, or
responsibilities;

 

5



--------------------------------------------------------------------------------

(iii) a material change in the geographic location of the Executive’s principal
place of business, which for purposes of this Agreement shall mean a location
more than thirty-five (35) miles from the Company’s offices in Boston,
Massachusetts at which the Executive was principally employed except for
required travel on the Company’s business; or

(iv) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company a written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 60 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Executive. Good Reason shall not
include Executive’s death or Disability. The parties intend, believe and take
the position that a resignation by the Executive for Good Reason as defined
above effectively constitutes an involuntary separation from service within the
meaning of Section 409A of the Code and Treas. Reg. §1.409A-1(n)(2).

(e) Notice of Termination. Any termination by the Company or Executive shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 18(d) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date. The
failure by the Company or Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the Company or Executive hereunder or preclude the
Company or Executive from asserting such fact or circumstance in enforcing its
rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
of receipt of the Notice of Termination or any later date specified therein, or
(ii) if Executive’s employment is terminated by reason of death or Disability,
the Date of Termination shall be the date of death of Executive or the
Disability Effective Date, as the case may be.

7. Obligations of the Company upon Termination.

(a) Termination by Executive for Good Reason; Termination by the Company without
Cause. If, during the Employment Period, the Company shall terminate Executive’s
employment without Cause, or Executive shall terminate her

 

6



--------------------------------------------------------------------------------

employment for Good Reason, then and, with respect to the payments and benefits
described in clause (ii), (iv), and (v) below, only if Executive shall have
executed and not revoked a release of claims in a form satisfactory to the
Company:

(i) the Company shall pay to Executive in a lump sum in cash within 60 days
after the Date of Termination, the exact payment date to be determined by the
Company (or such later date as may be required pursuant to Section 17 hereof),
the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the Annual Bonus earned by the Executive for
the fiscal year immediately prior to the year in which the Date of Termination
occurs, if any, to the extent not theretofore paid, and (3) any accrued but
unused vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2) and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and

(ii) the Company shall pay to Executive twelve (12) months of severance pay
based on Executive’s Base Salary as of the Date of Termination (the “Severance
Pay”). The foregoing Severance Pay shall be paid in equal installments over the
severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked (or such later date as may be required pursuant to Section 17). In
addition, the Executive shall receive a cash payment equal to the total monthly
premium payment (both the Company’s portion and the Executive’s portion of such
premium) under the Company’s group healthcare plan as in effect on the Date of
Termination multiplied by twelve (12), payable in a lump sum within sixty
(60) days following the Date of Termination, and

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is entitled to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”), and

(iv) any vested portion of stock options granted to Executive by the Company
shall remain exercisable by the Executive for a period of six (6) months
following the Date of Termination (or, if earlier, the normal expiration date of
such stock options), and any unvested portions of stock options granted to
Executive by the Company shall lapse and be forfeited without consideration as
of the Date of Termination.

(b) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive or Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to Executive or Executive’s estate or beneficiaries,
as applicable, in a lump sum in cash within 60 days after the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Section 7(b) shall include

 

7



--------------------------------------------------------------------------------

without limitation, and Executive or Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits under such plans, programs, practices and
policies relating to death, disability or retirement benefits, if any, as are
applicable to Executive on the Date of Termination. In addition, in the event of
such a termination, and provided that Executive or her estate or beneficiaries,
if applicable, executes and does not revoke a release of claims in a form
acceptable to the Company:

(i) any vested portion of stock options granted to Executive by the Company
shall remain exercisable by the Executive and/or her estate or beneficiaries for
a period of six (6) months following the Date of Termination (or, if earlier,
the normal expiration date of such stock options), and any unvested portion of
stock options granted to Executive by the Company shall lapse and be forfeited
without consideration as of the Date of Termination; and

(ii) if Executive’s employment terminates due to death, the Compensation
Committee of the Board shall determine in good faith the extent to which any of
the performance goals and objectives established pursuant to Section 5(b)(i)
above were met as of the time Executive’s death. If, based on that
determination, the Compensation Committee of the Board determines that a bonus
is due, the Company shall pay Executive’s estate an amount equal to such bonus,
pro-rated for the portion of the fiscal year elapsed as of the time of
Executive’s death.

(c) Termination by the Company for Cause; Resignation by Executive Other than
for Good Reason. If Executive’s employment shall be terminated for Cause during
the Employment Period, or Executive shall resign other than for Good Reason
during the Employment Period, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations minus
the Annual Bonus earned by the Executive for the fiscal year immediately prior
to the year in which the Date of Termination occurs, if any, to the extent not
theretofore paid, and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to Executive in a lump sum in cash within 60 days
after the Date of Termination. In addition, in the event of such a termination,
any unvested equity awards shall lapse and be forfeited without consideration on
the Date of Termination.

(d) Termination of the Agreement by the Company prior to the Start Date without
Cause. If, during the time period between the Effective Date and the Start Date,
the Company shall terminate this Agreement without Cause, and only if Executive
shall have executed and not revoked a release of claims in a form satisfactory
to the Company, then the Company shall pay to Executive twelve (12) months of
severance pay based on Executive’s anticipated Base Salary as of the Start Date.
The foregoing shall be paid in equal installments over a twelve (12) month
period in accordance with the Company’s usual payroll schedule, commencing on
the date that the release referred to above may no longer be revoked (or such
later date as may be required pursuant to Section 17).

 

8



--------------------------------------------------------------------------------

8. Change in Control.

(a) Definition. For the purposes of this Agreement, a “Change in Control” shall
mean:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Act”)) of beneficial ownership of any capital stock of the Company if,
after such acquisition, such individual, entity or group beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Act) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the individual, entity or group exercising, converting or exchanging such
security acquired such security directly from the Company or an underwriter or
agent of the Company), (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (C) any acquisition by any corporation pursuant to a
Business Combination (as defined below) which complies with clauses (x) and
(y) of subsection (iii) of this definition, or (D) any acquisition by Baupost
Group Securities, L.L.C. or any of its affiliates (“Baupost”), unless after
giving effect to such acquisition Baupost owns more than 49% of either the
Outstanding Company Common Stock or the Outstanding Company Voting Securities
(in each case, measured on a fully-diluted basis taking into account the full
conversion of any securities convertible into common stock and, for the
avoidance of doubt, not in accordance with Rule 13d-3 promulgated under the
Act), or unless such acquisition is in conjunction with an acquisition by a
third party not deemed to be an affiliate of Baupost which when considered with
Baupost, would constitute a group under Section 13 under the Act; or

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director’
means at any date a member of the Board (x) who was a member of the Board on the
Start Date of this Agreement or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election

 

9



--------------------------------------------------------------------------------

contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 30%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination).

(b) Severance Benefits. Upon the occurrence of a Change in Control, if, within
one year after the effective date of the Change in Control, Executive’s
employment is terminated by the Company or the successor corporation to the
Company without Cause, or Executive resigns for Good Reason, then in addition to
payment of the Accrued Obligations and Other Benefits, and provided that
Executive shall have executed and not revoked a general release of claims in a
form satisfactory to the Company: (i) the Executive shall receive a cash payment
equal to the sum of (A) 100% of the Executive’s annual Base Salary as of the
Date of Termination or, if higher, at the rate in effect immediately prior to a
Change in Control, and (B) the Annual Bonus earned by the Executive for the
fiscal year immediately prior to the year in which the Date of Termination
occurs, if any, payable in a lump sum within sixty (60) days following the Date
of Termination; and (ii) the Executive shall receive a cash payment equal to the
total monthly premium payment (both the Company’s portion and the Executive’s
portion of such premium) under the Company’s group healthcare plan as in effect
on the Date of Termination multiplied by twelve (12), payable in a lump sum
within sixty (60) days following the Date of Termination. The foregoing shall be
in lieu of and not in addition to any amounts that Executive would otherwise be
entitled to receive under Section 7 hereof in the event of a termination without
Cause or resignation for Good Reason.

 

10



--------------------------------------------------------------------------------

9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company or its affiliated companies
and for which Executive may qualify, except as specifically provided herein.
Amounts that are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program except as
explicitly modified by this Agreement.

10. No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the severance
amounts payable to Executive under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not Executive obtains other
employment.

11. Mandatory Reduction of Payments in Certain Events.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Executive, determined by the Determination Firm (as defined in Section 11(b)
below) as of the date of the Change in Control using the discount rate required
by Section 280G(d)(4) of the Code.

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 11(a)(i)
and (ii) above shall be made by an independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations. Any determination by the Determination Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to Section 11(a), could have been made
without the imposition of the Excise Tax (“Underpayment”). In such event, the
Determination Firm shall determine the amount of

 

11



--------------------------------------------------------------------------------

the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of Executive, but no later than
December 31 of the year after the year in which the Underpayment is determined
to exist.

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 11 shall be
of no further force or effect.

12. Restrictions on Conduct of Executive.

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 12 is to protect the legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of her labor. Executive hereby acknowledges
that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 12 in the form of the
compensation and benefits provided for herein. Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 12
are reasonable and that they do not, and will not, unduly impair her ability to
earn a living after the termination of this Agreement.

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require special expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and she will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing her in such position and giving
her access to such information in reliance upon her agreement to comply with the
obligations set forth in this Section 12; (C) that due to her management duties,
Executive will be the repository of a substantial portion of the goodwill of the
Company and would have an unfair advantage in competing with the Company;
(D) that due to Executive’s special experience and talent, the loss of
Executive’s services to the Company under this Agreement cannot reasonably or
adequately be compensated solely by damages in an action at law; (E) that
Executive is capable of competing with the Company; and (F) that Executive is
capable of obtaining gainful, lucrative and desirable employment that does not
violate the restrictions contained in this Agreement.

Therefore, subject to the limitations of reasonableness imposed by law,
Executive shall be subject to the restrictions set forth in this Section 12.

 

12



--------------------------------------------------------------------------------

(b) Definitions. The following capitalized terms used in this Section 12 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

“Competitive Services” means services involving the acquisition, development or
commercialization of oral iron pharmaceutical products that are the same as or
substantially similar to the oral iron pharmaceutical products offered or
provided by the Company or are in competition with the Company’s products.

“Confidential Information” means all data and information relating to the
business of the Company that is disclosed to Executive or of which Executive
becomes aware as a consequence of her employment and that has value to the
Company and is not generally disclosed to those not employed or otherwise
engaged by the Company. “Confidential Information” shall include, but is not
limited to, financial plans and data concerning the Company; management planning
information; business plans; operational methods; market studies; marketing
plans or strategies; product development techniques or plans; customer lists;
details of customer contracts; current and anticipated customer requirements;
past, current and planned research and development; business acquisition plans;
and new personnel acquisition plans. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company. This definition shall not limit any
definition of “confidential information” or any equivalent term under state or
federal law.

“End Date” means the last day of Executive’s employment with the Company for any
reason whatsoever.

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

“Protected Customers” means any Person to whom the Company sold its products or
services or solicited to sell its products or services during the Employment
Period and (a) with whom Executive dealt on behalf of the Company; (b) whose
dealings with the Company were coordinated or supervised by Executive; or
(c) about whom Executive obtained Trade Secrets or Confidential Information in
the ordinary course of business as a result of her employment.

“Protected Employees and Contractors” means employees and independent
contractors of the Company who were employed or engaged by the Company at any
time within six (6) months prior to the End Date.

“Protected Providers” means any service provider, vendor or supplier with whom
the Company conducted business or solicited to conduct business during the
twelve (12) months prior to the End Date.

 

13



--------------------------------------------------------------------------------

“Restricted Period” means the Employment Period and the one (1) year period
following the End Date.

“Restricted Territory” means countries where Keryx has the right to market
Auryxia, including, but not limited to, North America, European Union, Eastern
Europe, Central and Latin America.

“Restrictive Covenants” means the restrictive covenants contained in Section
12(c) hereof.

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. This definition
shall not limit any definition of “trade secret” or any equivalent term under
state or federal law.

(c) Restrictive Covenants.

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company, and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that
throughout the Employment Period and at all times after the End Date, for so
long as the information at issue remains either Confidential Information or a
Trade Secret, Executive will not, directly or indirectly, reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information or Trade Secrets and will not, directly or indirectly, use or make
use of any Confidential Information or Trade Secrets in connection with any
business activity other than that of the Company.

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or Trade Secrets
that are required to be disclosed by law, court order or other valid legal
process; provided, however, that in the event disclosure is required by law,
Executive shall provide the Company with prompt, written notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Executive.

(ii) Non-Solicitation of Protected Employees and Contractors. Executive
understands and agrees that the relationship between the Company and each of its
Protected Employees and Contractors constitutes a valuable asset of

 

14



--------------------------------------------------------------------------------

the Company and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that, during the Restricted Period, Executive shall not,
directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any Person or otherwise, solicit or induce any Protected
Employee or Contractor to terminate his or her relationship with the Company or
to enter into an employment, consulting or similar relationship with any other
Person.

(iii) Non-Solicitation of Protected Customers. Executive understands and agrees
that the relationship between the Company and each of its Protected Customers
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that, during the
Restricted Period, Executive shall not, directly or indirectly, on Executive’s
own behalf or as a Principal or Representative of any Person, solicit, divert,
take away or attempt to solicit, divert or take away a Protected Customer for
the purpose of providing or selling Competitive Services.

(iv) Non-Interference with Protected Providers. Executive understands and agrees
that the relationship between the Company and each of its Protected Providers
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Executive hereby agrees that, during the Restricted Period,
Executive shall not, directly or indirectly, solicit or induce or attempt to
solicit or induce any Protected Provider to cease, reduce or alter its
relationship with the Company.

(v) Non-Competition with the Company. In consideration of the compensation and
benefits being paid and to be paid by the Company to Executive hereunder and the
equity awards granted by the Company, Executive hereby agrees that, during the
Restricted Period, Executive will not, directly or indirectly, engage in or
provide Competitive Services within the Restricted Territory, whether on her own
behalf or as a Principal or Representative of any other Person, in a capacity
that involves the exercise of any job duties or responsibilities the same as or
similar to the job duties and responsibilities executed by Executive on behalf
of the Company; provided, however, that the foregoing shall not be deemed to
prohibit the ownership by Executive of not more than five percent (5%) of any
class of securities of any corporation having a class of securities registered
pursuant to the Exchange Act, which investment does not exceed 3% of Executive’s
net worth.

(d) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, without the necessity of posting bond, Executive from violating
or threatening to violate the Restrictive Covenants and to have the

 

15



--------------------------------------------------------------------------------

Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants could cause irreparable injury to the Company and that
money damages may not provide an adequate remedy to the Company. The foregoing
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company at law or in equity.

(ii) Severability of Covenants. The parties hereunder agree that the Restrictive
Covenants shall be considered and construed as separate and independent
covenants. Should any part or provision of any Restrictive Covenant be held
invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.

(iii) Reformation. The parties hereunder agree that it is their intention that
the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any court of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the court shall reform
the Restrictive Covenants such that they shall be enforceable to the maximum
extent permissible at law.

13. Invention Assignment. Executive agrees that she will promptly and fully
disclose in writing to the Company all inventions, designs, concepts,
discoveries, developments, improvements, and innovations, whether or not they
merit patent, trademark or copyright protection, conceived of, designed or
reduced to practice by Executive, either solely or in concert with others, at
any time during her employment, which (i) relate in any manner, whether at the
time of conception, design or reduction to practice, to the Company’s business
or its actual or demonstrably anticipated research or development; (ii) result
from any work performed by Executive on behalf of the Company; or (iii) result
from the use of the Company’s equipment, supplies, facilities, Confidential
Information or Trade Secrets (collectively referred to as “Inventions”).

Executive acknowledges and agrees that he will keep and maintain adequate
written records of all such Inventions at all stages thereof in the form of
notes, sketches, drawings, photographs, printouts, and/or reports relating
thereto. These records are and shall remain the property of, and be available
to, the Company or its designee(s) at all times. Executive further acknowledges
that all such Inventions shall be the exclusive property of the Company. As
such, Executive hereby assigns her entire right, title, and interest in and to
all such Inventions to the Company or its designee(s). Executive will, at the
Company’s request and expense, execute specific transfers, assignments,
documents or other instruments and take such further action as may be considered
necessary by the Company at any time during or subsequent to Executive’s
employment to obtain and defend any intellectual property rights and vest
complete title and ownership to such Inventions to the Company or its
designee(s).

 

16



--------------------------------------------------------------------------------

14. Return of Materials. Executive agrees that she will not retain or destroy,
and will immediately return to the Company on or prior to her last day of
employment, or at any other time the Company requests such return, any and all
property of the Company that is in her possession or subject to her control,
including, but not limited to, keys, credit and identification cards, equipment,
client files and information, and all Confidential Information and Trade
Secrets. Executive will not make, distribute or retain copies of any such
information or property. Executive agrees that she will reimburse the Company
for all of its costs, including reasonable attorneys’ fees, of recovering the
above materials and otherwise enforcing compliance with this provision if she
does not return the materials in compliance with this provision.

15. Successors and Assigns.

(a) This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives.

(b) The Company may assign this Agreement without the consent of Executive. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

16. Cooperation. Both during and after her employment, Executive shall provide
Executive’s reasonable cooperation in connection with any action or proceeding
(or any appeal from any action or proceeding) which relates to events occurring
during Executive’s employment hereunder. The Company shall reimburse Executive
for any reasonable out-of-pocket expenses incurred in connection with
Executive’s performance of obligations under this Section 16 at the request of
the Company. If Executive is entitled to be paid or reimbursed for any expenses
under this Section 16, the amount reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred.

17. Code Section 409A.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute

 

17



--------------------------------------------------------------------------------

non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder, or a different form of
payment would be effected, by reason of a Change in Control or the Executive’s
Disability or termination of employment, such amount or benefit will not be
payable or distributable to the Executive, and/or such different form of payment
will not be effected, by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of “change
in control event,” “disability” or “separation from service,” as the case may
be, in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any amount upon a Change in Control, Disability or termination of employment,
however defined. If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Section 409A-compliant “change
in control event,” “disability” or “separation from service,” as the case may
be, or such later date as may be required by subsection (c) below. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

(c) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Agreement by reason of
Executive’s separation from service during a period in which she is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following Executive’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s separation from service (or, if
Executive dies during such period, within 30 days after Executive’s death) (in
either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder:
provided, however, that the Company’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance

 

18



--------------------------------------------------------------------------------

with rules adopted by the Board or a committee thereof, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Agreement.

18. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws.

(b) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(c) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:   Christine A. Carberry   235 Parsons Road   Rye, NH 03870
If to the Company:   Keryx Biopharmaceuticals, Inc.   One Marina Park Drive  
Boston, MA 02110   Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) Waivers. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

19



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof and, from and
after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.

(i) Arbitration. In the event that a dispute arises between the parties
regarding the formation, interpretation and/or the terms and conditions of this
Agreement and/or if there arises any other claim or legal dispute between the
parties with respect to Executive’s employment or the termination thereof (the
“Dispute”), the complaining party shall submit the Dispute in writing to the
other party for resolution. If the Dispute is not resolved between the parties
within thirty (30) days of the date the Dispute is submitted in writing to the
other party, the complaining party must make a demand for final and binding
arbitration in Boston, MA before an arbitrator pursuant to the Employment
Arbitration Rules of the American Arbitration Association in effect at the time
of the Dispute (the “AAA Rules”) if the complaining party wishes to pursue the
Dispute (“Demand for Arbitration”). Provided, however, that the foregoing shall
not preclude the Company from immediately seeking injunctive or other equitable
relief in a court of competent jurisdiction in connection with Executive’s
breach or threatened breach of the Restrictive Covenants or the provisions set
forth in Sections 13 or 14 of this Agreement. The parties expressly understand
that by agreeing to this arbitration provision, they are agreeing to waive any
rights to a civil action and/or jury trial regarding any Disputes between them.
The parties shall share all costs, filing fees, and administrative fees for the
arbitration equally as they come due; the parties shall be responsible for their
own attorneys’ fees, witness fees, and travel costs. The arbitrator shall have
the authority to rule on any and all issues properly presented in the Demand for
Arbitration and/or pursuant to the AAA Rules and may award any and all relief
provided under applicable law. The arbitrator’s award may be enforced, vacated,
modified or corrected as set forth in the Federal Arbitration Act, 9 U.S.C § 1
et seq. This Agreement shall be governed by the Federal Arbitration Act, 9 U.S.C
§ 1 et seq., as amended, and the applicable rules of the American Arbitration
Association set forth in this Agreement. This Agreement shall be binding upon,
and shall inure to the benefit of Executive, the Company and their respective
permitted successors and assigns.

(j) Timing of Release. Whenever in this Agreement a payment or benefit is
conditioned on the Executive’s execution of a release of claims, the Company
shall provide such release to the Executive promptly following the Date of
Termination, and such release must be executed and all revocation periods shall
have expired in accordance with terms set forth in the release, but in no case
later than sixty (60) days after the Date of Termination; failing which such
payment or benefit shall be forfeited. If such payment or benefit constitutes
non-exempt “deferred compensation,” then, subject to Section 17(c) above, such
payment or benefit (including any installment payments) that would have
otherwise been payable during such 60-day period shall be accumulated and paid
on the 60th day after the Date of Termination provided such release shall have
been executed and such revocation periods shall have expired. If such payment or
benefit is exempt from Section 409A of the Code, the Company may elect to make
or commence payment at any time during such 60-day period.

 

20



--------------------------------------------------------------------------------

(k) Counterparts; Scanned Signatures. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become a binding agreement when one or more counterparts have been
signed by each party and delivered to the other party. A counterpart executed
and delivered by PDF or facsimile shall be sufficient for the Agreement to
become effective.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ Christine A. Carberry

Christine A. Carberry KERYX BIOPHARMACEUTICALS, INC. By:  

/s/ Gregory P. Madison

Gregory P. Madison President & CEO

 

21